Title: To James Madison from George W. Erving, 2 November 1808
From: Erving, George W.
To: Madison, James


No. 54
Sir
Aranjuez Novr. 2. 1808

The supreme central Junta of government having gotten into full activity; tho it had not appointed a secretary of State for foreign affairs, I thought it proper no longer to delay a representation respecting those of our vessels which are yet detained at Algesiras, under the blockade decree of the Emperor of France dated Milan Novr. 17, which was adopted by this government in January last; and therefore on the 14th. Ulto addressed the note to the President of the Junta, copy of which I have the honor herewith to transmit: on the 18th. having been notified by the Junta that it had placed Mr. Cevallos in his former office of first Secretary of state & dispatch for foreign affairs, on the 20th. I came hither, as well for the purpose of conversing with him on the subject of the note, as of paying my respects to his Highness the President.  On that occasion I received from both the most satisfactory assurances with regard to this particular business, as well as generally of the intention of the government to observe towards the United State the most just & friendly policy.  I left Aranjuez on the 24th.; but it being then uncertain when, or whether the Supreme Junta woud go to Madrid, after having made some necessary arrangements there, I returned hither on the 29th. with the intention of continuing near the government, & following its movements, whenever circumstances may induce it to change its Residence; and this, not only in consideration & to avoid witnessing a recurrence of such scenes as the postscript (Oct 18) of my dispatch No. 53 relates to, tho I trust that they will not recurr; as because with a government constituted like the present, it appears that our affairs may be better advanced by personal acquaintance and application, than in the former distant mode of communication observed between the court & foreign agents: I am happy to Say that the conferences which I have had with the president of the Junta & Mr. Cevallos since my last arrival here confirm me in the beleif, that the best dispositions towards the United States exist: these I propose to profit of to the utmost, in as far as my powers extend; the President will determine what further advantages may be taken of them: the moment is apparently very favorable; the government is in a great part composed of men whose characters entitle them to the utmost confidence of the nation.  It has collectively the purity with which such a system must necessarily commence, & it is as yet untrammeled by foreign intrigue.  In the actual state of relations between our country & great britain, it may reasonably be concluded that her influence here will be exerted against us; but her influence is not so great in effect as it appears to be; and again, it stands rather on the fervor of popular gratitude excited by the occasion, than on the estimate of political calculators, & of those heads which must finally direct the affairs of this Country; these, tho duly impressed with the importance of the Services afforded by G. B., not failing to See into all the motives of, do not overestimate them; and are able to view fully & dispassionately the interests of their country in other quarters.
With Respect to the particular matter of the note herewith inclosed; The order of Prince Murat therein referred to, arrived at the Several ports to which it was addressed a few days after an opposition to the measures of France had been declared; but the reason & policy of it were so obvious, that the provincial "Juntas" naturally seeking at such a time to gain the good will of foreign powers, & doubtless struck also with the absurdity of continuing to Execute the decrees of the Emperor of France against whom they had declared war, spontaneously issued their orders for the discharge of all neutral Vessels detained in the ports of their Several districts by french Cruisers, or under pretence of said decrees; & these orders were every where Executed, at Algesiras only Excepted: the person interested in the detention of the Vessels at that port, found means to acquire a sufficient influence with the supreme junta of Seville, to induce it to suffer delays, in the Execution of its decree, & tho Mr. Hackley consul at St. Lucar to whom some of the vessels are consigned, & Mr. Yznardi of Cadiz, Algesiras being in his district, both went to Seville & exerted themselves to obtain the Release of the vessels, the influence of the privateers men was still too strong; the affair remained in the Same state, ’till by the retreat of the french troops from Madrid the communication with Seville being opened, I addressed a note to Mr. Saavedra president of the supreme junta there, upon the subject; to which he replied that measures shoud instantly be taken for putting the vessels at liberty; yet nothing having resulted from these measures, the present application to the central junta became indispensable, and I am now assured by his Highness the president that my note of the 14th. having been laid before the junta, it had determined upon Releasing the vessels; and that the measure can only be retarded by necessary forms as much as 10 or 12 days: The list of vessels inclosed in my note amounts to 14, the masters of two of which have lately compromized with the captors: the number of those released in other ports in Consequence of orders from the provincial juntas, amounts, according to the reports which I have received from the consuls to about 20.
Baron Stroganoff, after some correspondence with the duke of Infantado as president of the Council of Castile, & with Mr. Cevallos; conducted on his part in the Spirit of the notes already transmitted to you, has received his passports; he is to have whatever military guard he may think necessary to accompany him to the port of his Embarkation.  Orders are given for his due reception in the places he may pass thro, & a parlamentaire is appointed to carry him to the port of Trieste; he intends to leave Madrid within a day or two.
The supreme Junta has now determined to move from hence to Madrid on the 15th. of this month or thereabouts.
Immense numbers of fresh troops are moving from all the other provinces towards the frontiers of Pampeluña & Cataluña; the french have also received considerable reinforcements in the latter quarter; in all the partial affairs which have lately taken place the spaniards have gained considerable advantages: It appears to be the object of the french to avoid general Actions till they can augment their armies so as to undertake great Enterprizes; & of the Spanish, by continually harrassing, to drive them to the necessity of Either fighting on this side, or retreating to the other side of the Pyrennees, before they can be joined by the Expected Reinforcements.  Commissioners have lately been dispatched from hence to the Armies, the Command of the principal of which is given to the Marquis Romana, who arrived on the 19 Ulto. at Coruña, & it is intended immediately to strike a great, & which it is hoped will also be a decisive blow.  With the most perfect Respect & Consideration I have the honor to be Sir Your very Ob St.

George W Erving


P S.  I transmit by this Same Conveyance a copy of Mr. Cevallos’s french translation of his "Exposition" which he has just circulated.


GWE


Duplicate Postscript.  Novr. 8th.
At the Moment of dispatching the foregoing I receive from Mr. Cevallos a note dated yesterday which Explains the cause of his dissatisfaction above referred to: It appears that the government apprehends a negotiation to be on foot between the United States & the Emperor of France for the purchase of the Floridas: I hasten to transmit you a copy of the note.  I have at the Same time received the promised communication respecting the Vessels at Algesiras; those taken by Kings ships are instantly to be Set at liberty, as well as those taken whether by Kings ships or privateers Since the beginning of May; the Cases of those taken by privateers previous to May are to be further Enquired into

G. W. E.


